Citation Nr: 1621318	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  05-28 790A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

1.  Entitlement to a rating in excess of 30 percent for residuals of a left distal femur fracture with a left knee disability for the period prior to July 21, 2012.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel



INTRODUCTION

The Veteran served on active duty from July 1977 to July 1980.

This matter is on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.   

The issue on appeal was originally remanded by the Board in June 2010, July 2012 and May 2013 for further development.  In an October 2013 decision, the Board determined that a 60 percent rating for the Veteran's left knee disability, but no more, was warranted since July 21, 2012.  A rating in excess of 30 percent was denied prior to this date.  The Veteran appealed this decision to the U.S. Court of Appeals for Veterans Claims (Court) which, in a May 2014 Order, vacated the Boards decision to the extent that it denied an increased rating prior to July 21, 2012, and remanded this portion of the appeal for further development.  

The Veteran did not challenge the assigned rating since July 21, 2012, and this portion of the appeal is now final.  

Upon remand, the Board issued a new decision in September 2014 where it again determined that a rating in excess of the previously assigned 30 percent was not warranted prior to July 21, 2012.  The Board also determined that a separate compensable rating was warranted for arthritis of the knee.  

The Veteran again appealed this decision to the Court which, in a June 2015 Order, again partially vacated the Board's decision.  

The Court's associated Joint Motion for Remand is unclear on this point, as it states that it vacates the Board decision "to the extent that it denied an evaluation in excess of thirty percent for residuals of a left distal femur fracture with a left knee disability . . . for the period from July 6, 2010, to June 11, 2013."  

This contradicts the May 2014 Order, which abandoned the appeal of an increased rating after July 21, 2012.  As the Veteran has never disputed his assigned 60 percent rating, the Board will not disturb this aspect of his disability.  All other assigned ratings, however, will be reevaluated, in order to ensure clarity while identifying the maximum benefit allowable by law.  

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

As a final matter, the Board notes that the Veteran changed his representation during the course of the appeal.  The evidence indicates that his prior representative was sent notice of the Court's Order (known as the "90-Day Letter") in July 2015.  However, it is unclear whether a letter was apparently sent to his current representative.  38 C.F.R. § 30.1304.  Nevertheless, the submissions by the Veteran's current representative clearly indicates that he received and is aware of this notice.  Moreover, the representative indicated in November 2015 that the issues be adjudicated without any delay.  Therefore, the Board presumes any notice deficiencies have been waived and the appeal may be adjudicated at this time.  

This is the first time this case has been before the undersigned.  In light of the many delays in this case, the Board will endeavor to fully address this case.  The Board apologies for the delays in the full adjudication of this case. 


FINDINGS OF FACT

1. The Veteran's left knee has been characterized by ankylosis in a position of flexion from 0 to 10 degrees, as well as instability that is moderate in nature.  

2.  The clear language of Diagnostic Codes 5256, 5260 and 5261 preclude simultaneous disability ratings based on ankylosis and limitation of motion.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for residuals of a left distal femur fracture with a left knee disability for the period prior to July 21, 2012, based on ankylosis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DC) 5256 (2014). 

2.  There is no legal basis for separate ratings for residuals of a left distal femur fracture with a left knee disability based on limitation of motion, and the assigned ratings under these diagnostic codes are terminated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5003, 5260, 5261 (2015). 

3.  The criteria for a separate 20 percent rating, but no more, for a left knee disability based on instability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.71, 4.71a, DCs 5257, 5258, 5259 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014 & Supp. 2015); 38 C.F.R. Part 4 (2015).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2015).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2015); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2015).

Regarding knee claims, a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257 or 5258/5259.  See VAOPGCPREC 23-97.  For example, when a knee disorder was already rated under DC 5257 (addressing lateral instability), the a separate rating may be warranted if the Veteran's knee also shows limitation of motion which at least meets the criteria for a zero-percent rating under DC 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more).

Moreover, a separate rating could also be warranted under 38 C.F.R. § 4.59, based on X-ray findings of arthritis with painful motion.  See VAOPGCPREC 9-98; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  In addition, the General Counsel has also held that separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  VAOPGCPREC 09-04.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

As was discussed above, the Board notes that this is complex case. 

Currently, the Veteran receives a 30 percent rating for his left knee fracture prior to July 21, 2012, and in excess of 60 percent since that date.  These ratings are assigned under DC 5256 (addressing ankylosis of the knee).  He also receives a separate 10 percent rating for the period prior to August 1, 2012, DC 5261 (addressing limitation of extension), and a noncompensable rating under DC 5260 since October 25, 2013.  38 C.F.R. § 4.71a.

As an initial matter, while the Veteran has been simultaneously assigned disability ratings for ankylosis (DC 5256) and for limitation of motion (DCs 5260, 5261) this was inappropriate.  

In general, the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The issue here, however, is not one of pyramiding, but rather a case where the relevant diagnostic codes are, by their very language, mutually exclusive.  DC 5256 makes clear that, in order to be fundamentally applicable, there must be a showing of ankylosis which, by definition, is an "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Dorland's Illustrated Medical Dictionary, p. 94 (32d Ed.) (2012).   

By contrast, when applying DCs 5260 and 5261, which contemplate limitation of motion in both flexion and extension, it obvious that the underlying requirement is that there must be at least some nominal amount of motion.  In other words, immobility must be, by its very definition, not shown.   
  
Based on the evidence of record, ankylosis is the predominant disability, and DC 5256 is the most applicable diagnostic code.  Therefore, in order to warrant a rating in excess of 30 percent for increased rating in the Veteran's left knee disability based on ankylosis, the evidence must show ankylosis in position of 10 to 20 degrees of flexion.  38 C.F.R. § 4.71a, DC 5256 (2015).  

However, a rating in excess of 30 percent is not warranted under DC 5256 prior to July 21, 2012.  Specifically, at a VA examination in October 2007, the Veteran stated that he experiences pain on a daily basis with weakness and lack of endurance.  He also stated that any kind of activity would limit his functioning anywhere from 50 to 100 percent.  Examination of the leg included 48 degrees of flexion and full extension.  However, the examiner also noted that his movement was not repeatable because of pain. 

At his next VA examination in July 2010, the Veteran stated that he was able to do work as a parole supervisor, but he has missed some work due to his left knee pain.  He avoids stairs as much as possible, but is still able to use them.  Upon examination, the examiner noted that the Veteran's knee was "essentially fused" with "no motion actively or passively with the knee held 7 degrees of flexion."  

When considering rating the Veteran's disability under this diagnostic code, the Board has also considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  However, as the relevant diagnostic code addresses ankylosis rather than restricted range of motion, the Deluca criteria cannot be used to achieve the higher rating.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Therefore, prior to July 21, 2012, the evidence indicates the presence of ankylosis in slight flexion, but not in a position of flexion greater than 10 degrees.  As such, a rating in excess of 30 percent is not warranted prior to this date.  

Although the Veteran is unable to receive ratings based on limitation of motion where ankylosis is present, he is not precluded from receiving a separate compensable for the left knee based on instability or injury to the semilunar cartilage.  In order to warrant a separate rating for this type of disorder, the evidence must show:

* Removal of the semilunar cartilage with residual symptoms (10 percent under DC 5259); 
* Dislocation of the semilunar cartilage with frequent episodes of "locking," pain and effusion in the joint (20 percent under DC 5258); or 
* Recurrent subluxation or lateral instability (under DC 5257; 10 percent for slight symptoms, 20 percent for moderate symptoms, and 30 percent for severe symptoms).

See 38 C.F.R. § 4.71a.

In this case, the Board determines that a separate 20 percent rating is based on instability.  Specifically, at his VA examination in October 2007, an examination of the left knee included a positive Lachman test that was greater than 5 millimeters.  There was no indication of injury to the semilunar cartilage.  

At his VA examination in July 2010, the examiner stated that it was difficult to observe anterior/posterior stability, given the extensive limitation of motion in his leg.  However, at his next VA examination in July 2012, the Veteran's anterior and posterior stability was abnormal to a range of 5-10 millimeters.  Similar results were shown at an examination performed by a prior physician in February 2013.  As can be seen in these VA examinations, severity of instability is subject to three categories: 1+ (0-5 mm), 2+ (5-10 mm) and 3+ (10-15 mm).  Here, all of the Veteran's measured instability has been in the 5-10 mm range.  Given the mid-level of severity, the instability may be considered "moderate" for rating purposes.  A separate 20 percent rating is warranted on this basis.  

Moreover, as these symptoms have been present since originally submitting his claim, this rating should be effective March 18, 2004, the date of his claim.  

Again, the Board is attempting to resolve the case fully.  Another examination would provide extremely limited probative value as we are attempting to address the Veteran's past disability, not the current problem. 

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his left knee disability is worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his left knee according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's left knee disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, the Board has explained why the Veteran's relevant symptoms do not merit ratings greater than the ones assigned.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability due specifically to his service-connected disabilities.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Based on evidence of record, the Board determines that a rating in excess of 30 percent is not warranted for the ankylosis in the Veteran's left knee prior to July 21, 2012.  Moreover, because ratings based on limitation of motion and ankylosis are mutually exclusive, the assigned ratings based on limitation of motion should be terminated.  However, a separate 20 percent rating based on instability is warranted from the time of the Veteran's increased rating claim, March 18, 2004, until the present.  

As a final matter, it should be noted that, even though the Veteran's assigned ratings under his rating under DCs 5260 and 5261 are being terminated, the overall rating would not be reduced as he is being granted a separate 20 percent rating under DC 5257.  As such, there is no prejudice to the Veteran's benefits, and the procedural requirements normally required for reductions are inapplicable in this case.  See C.F.R. § 3.105(e); See also Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007); O'Connell v. Nicholson, 21 Vet. App. 89 (2007).
VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014 & Supp 2015); 38 C.F.R. § 3.159 (2015).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014 & Supp. 2015); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial.  With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided with VA examinations.  Upon review of these examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

ORDER

A rating in excess of 30 percent for residuals of a left distal femur fracture with a left knee disability for the period prior to July 21, 2012, is denied.  

The separately assigned ratings for residuals of a left distal femur fracture with a left knee disability based on limitation of motion are terminated. 

A separate 20 percent rating, but no more, for residuals of a left distal femur fracture with a left knee disability, is granted effective March 18, 2004, subject to the laws and regulations governing the payment of monetary benefits. 


REMAND
 
The Board notes that the Veteran also filed a claim for TDIU in November 2015, and during the course of the appeal.  When a veteran submits a claim seeking an increased rating for a service-connected medical disability, it is construed as a claim for the highest rating possible to include entitlement to TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

Accordingly, the case is REMANDED for the following action:

1. If the Veteran underwent any VA or private treatment relevant to his employability where the records of such treatment are not in the claims file, the RO should attempt to obtain them after acquiring any necessary authorization.

2. Any further development deemed necessary should be undertaken, to including obtaining any medical opinion.

3. Thereafter, adjudicate the issue of entitlement to TDIU for the period on appeal.  If the benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and provided the opportunity to respond.  Then, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014 & Supp. 2015).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


